Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12, 14-30 are pending in this application.


Response to Arguments

Applicant’s amendments with respect to claims rejected under 35 U.S.C. 103 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-12, 14-30 has been withdrawn. 



Allowable Subject Matter

Claims 1-12, 14-30 are allowed over the prior art of record.

Neels teaches a method of grouping data items into one or more clusters and executing a search to retrieve data items in one or more clusters (see [0023] – [0024]).  A plurality of indexes are maintained each comprising at least one of a partition associated with events or an origin of the events, each event comprising a portion of raw machine data associated with a time stamp and each index indexed events”, [0088] – [0091], “collect data obtained from a variety of different data sources 705, and one or more indexers 702 that store, process, and/or perform operations on this data”, [0023], where “event can be represented by a data structure that is associated with a certain point in time and comprises a portion of raw machine data”, [0083], “event typically includes a timestamp that may be derived from the raw data in the event, or may be determined through interpolation between temporally proximate events having known timestamps”, [0092] – [0093], “identify which indexers 702 will receive the collected data and then forward the data to the identified indexers”).  Event references are identified responsive to a search query and grouped for search results (see Fig. 2, [0025] - [0026], “an event type is a knowledge object that enables a user to categorize and label all indexed events that match a specified search string (e.g., a search query or search criteria).  An event type may have a name and an associated search query or search criteria. A user may create an event type directly or use a device to identify and create an event type” and “preliminary grouping (clustering) serves to identify events or other data items that are at least partially related” and “an initial search is performed on the source data to produce an initial dataset including events that satisfy search criteria of the search, and the preliminary grouping is performed on the events from the initial dataset”, [0034], “groups similar events or other data items from the dataset produced at block 204 into clusters”, [0103] – [0105], determine “relevant events” matching filter criteria and “final result can comprise different types of data depending upon what the query is asking for. For 

Rennison teaches a method of delivering contextual personalized search results by automatic concept extraction from text (see col. 11 line 63 – col. 12 line 18).  Search results are identified by categorizing the set of event references according to categorization criteria to provide one or more groupings, wherein the categorization criteria identifies one or more fields including a first field to use to categorize the data, wherein the set of event references are categorized using a plurality of field-value pairs that include the first field and that are found in the set of inverted indexes, and wherein a given grouping of the one or more groupings includes a group of event references corresponding to a group of events of the set of events that have the same field-value for the first field (see col. 8 lines 23-44, “knowledge base comprising a plurality of categories, each category including a plurality of attributes, each of the categories having concepts that are instances of that category and each of the attributes having values that are instances of that attribute” where attribute and attribute value represent field-value pair with attribute value representing first field and where categorization of instances of attribute values represents categorizing set if events with the same field-value for the first field, col. 14 line 55 – col. 15 line 9, “an instance of an Attribute (e.g., FullName) is called a Value (e.g., Bob J. Smith)”).

The prior art of record, alone or in combination with each other, does not expressly teach a method, comprising: maintaining a plurality of inverted indexes having information regarding at least one of a partition associated with events or an origin of the events, each event comprising a portion of raw machine data associated with a time stamp and each inverted index comprising a plurality of entries, each entry comprising: a token or a field-value pair, and one or more event references, each event reference indicative of an event that includes the token or field-value corresponding to the field-value pair; identifying a set of inverted indexes of the plurality of inverted indexes to review based on filter criteria specifying data that is to be categorized; identifying a set of event references corresponding to a set of events that satisfy the filter criteria based on a review of the set of inverted indexes; categorizing, using a plurality of field-value pairs in the set of inverted indexes. the set of event references according to categorization criteria, wherein the categorization criteria identifies one or more fields to use to categorize the data, wherein each of the plurality of field-value pairs includes a first field of the one or more fields; in response to a query that includes the filter criteria and the categorization criteria, grouping the set of event references into one or more groupings based at least in part on categorizing the set of event references, wherein a given grouping of the one or more groupings includes a group of event references corresponding to a group of events of the set of events that have the same field-value for the first field; and communicating 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pasumarthi et al., US 2013/0166547.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803.  The examiner can normally be reached on Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENSEN HU/Primary Examiner, Art Unit 2169